Goffe, J, concurring: Our first opinion in this case was filed and served on the parties on October 21, 1975. Six judges concurred, of which I was one. On November 5, 1975, petitioners filed a Motion for Reconsideration by the Full Court which was denied but which the Chief Judge also referred to the trial judge as a motion for reconsideration by the trial judge. The trial judge granted petitioners’ motion on November 7,1975, and on that same date the first opinion was withdrawn. Petitioners, on January 19, 1976, filed a Motion for Leave to File Supplemental Brief which was granted on January 27, 1976. All of the judges who participated have devoted considerable thought to this case both before and after the filing of the original opinion. The opinion filed on October 21, 1975, has never been officially published by the Court; nevertheless, it created considerable interest among the members of the tax bar and accounting profession when it was filed. The length of time that the first opinion was efficacious, however, was only 17 days. It is perhaps regrettable to some that, after a more full consideration, we have changed our views. On balance, I would prefer criticism for changing my views as a result of additional thought and research than criticism for refusal to change for the sake of apparent consistency. As Justice Frankfurter so aptly put it when the Supreme Court changed its position in Helvering v. Hallock, 309 U.S. 106, 119 (1940), “This Court, unlike the House of Lords, has from the beginning rejected a doctrine of disability at self-correction.” Fred Sylvan, 65 T.C. 548, 556 (1975). Featherston and Wiles, JJ, agree with this concurring opinion.